Opinion issued April 12, 2016




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-15-00889-CV
                             ———————————
               RONKE OLLEY AND JEFF OLLEY, Appellants
                                          V.
   DRIFTWOOD HOSPITALITY MGT II LLC, MANAGER OF HYATT
      HOUSE HOUSTON/ENERGY CORRIDOR TEXAS, Appellee



             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1057687


                           MEMORANDUM OPINION
      Appellants, Ronke Olley and Jeff Olley, proceeding pro se, have filed a

motion for dismissal of this appeal, stating that they no longer wish to prosecute this

appeal. See TEX. R. APP. P. 42.1(a)(1). Although the motion does not contain a

certificate of conference, the motion includes a certificate of service on the
appellee’s counsel, and more than ten days have passed with no response filed. See

TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2). No other party has filed a notice of appeal

and no opinion has issued. See TEX. R. APP. P. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss any other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.




                                         2